By JUDGE QUINLAN H. HANCOCK
This case comes before the court on the following motions:
1. Defendant’s motion for an increase in support.
2. Complainant’s motion to dismiss Defendant’s motion for an increase in support.
3. Defendant’s motion for the setting of a suspension bond.
4. Defendant’s motion to require the Complainant to pay for all expenses related to the jointly owned property.
5. Complainant’s motion to quash the Defendant’s request for a Subpoena Duces Tecum.
Oral argument was heard on December 29, 1989, at which time various rulings were made from the bench more specifically set out in the transcript of that hearing. These rulings were made expressly contingent on further research into the question of this Court’s authority to act. For the reasons stated below, these rulings, except the setting of the suspension bond, are vacated.
A Final Decree was entered in this case on September 29, 1989. The Defendant thereafter filed a *imely Notice of Appeal on October 26, 1989, with an appeal bond filed the same day. By these acts, the Defendant deprived this Court of any authority to enter additional orders. Such orders may only be entered with leave of the Court of *394Appeals. See, Green v. Green, 223 Va. 210 (1982), and Cralle v. Cralle, 81 Va. 773, 775 (1886); see also, 1B M.J. Appeal & Error § 157. The rulings rendered from the bench on December 29, 1989, are therefore, with the exception of the setting of the suspension bond, vacated for want of authority.